HOUSTON, Justice
(concurring specially).
Rule 54(d), Alabama Rules of Civil Procedure, provides:
“(d) Costs. Except when express provision therefor is made in a statute, costs shall be allowed as of course to the prevailing party unless the court otherwise directs.... ”
(Emphasis added.)
Rule 68, Ala. R. Civ. P. (“Offer of Judgment”), provides an additional basis for awarding costs by allowing a nonprevail-ing party to recover some costs, in the event that that party followed the procedure outlined in Rule 68 and “the judgment finally obtained by the offeree is not more favorable than the offer” made by the nonprevailing party to the offeree. Because Rule 54(d) was not invoked as the basis for an award of costs, I concur in denying the writ.
LYONS, J., concurs.